The plaintiff, a watchman on a pier in Staten Island, was injured when a hawser, one end of which was attached to defendants’ pilot boat and the other end looped over a bollard on the pier, broke as the vessel was being moored to the pier. In our opinion, plaintiff failed to show negligence on the part of the defendants that caused or contributed to the accident and Ms injury. Judgment reversed on the law, with costs, and the complaint dismissed, with costs. Lazansky, P. J., Hagarty, Johnston and Adel, JJ., concur; Young, J., dissents and votes to affirm, with the following memorandum: I think there is evidence of negligence in operating the boat. The rope was in good condition. It broke from overstrain which would not have happened if it had been properly tended. The evidence is sufficient to uphold a finding that Smith called on the plaintiff to help and that the captain was present and acquiesced in tMs call for help, for he says he saw the plaintiff on the dock and warned Mm away because of the danger. According to plaintiff, the captain, knowing the danger, acquiesced in the call of Smith to the plaintiff for help.